PER CURIAM.
An information for murder in the second degree was filed against the appellant in the Circuit Court of Nassau County charging him with the unlawful killing of one Eddie Riddle by stabbing him to death with a knife. At the culmination of the trial the jury returned a verdict finding the appellant guilty as charged. We have carefully considered the record and the briefs and find that the evidence was such that the jury could have properly found the defendant-appellant guilty of murder In the second degree. The resolution of conflicting evidence is a function for the jury and not the appellate courts. (State v. Smith, S.C.Fla.1971, 249 So.2d 16) The other points raised by appellant are without merit and do not demonstrate reversible error.
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.